tcmemo_1997_322 united_states tax_court zeeman manufacturing company inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date david d aughtry and donald p lancaster for petitioner bonnie l cameron for respondent memorandum opinion wells judge the instant case is before the court on respondent's motion pursuant to rule e to shift the burden_of_proof to petitioner to the limited extent set forth in sec_534 unless otherwise indicated all section and code references continued in the notice_of_deficiency respondent determined deficiencies in and penalties on petitioner's federal_income_tax as follows taxable_year ending june accuracy-related_penalties deficiency sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number petitioner has its principal_place_of_business in chamblee georgia prior to the issuance of the notice_of_deficiency and in accordance with sec_534 respondent issued to petitioner a notice of intent to assert accumulated_earnings_tax stating that respondent intended to issue a notice_of_deficiency for the tax on accumulated earnings pursuant to sec_531 petitioner submitted a timely statement pursuant to sec_534 subsequently respondent issued a notice_of_deficiency in which respondent determined inter alia that petitioner is liable for the accumulated_earnings_tax pursuant to sec_531 for petitioner's taxable years ended date and petitioner filed a petition with this court and respondent filed an answer after the instant case was calendared for trial respondent filed the instant motion to shift the burden_of_proof continued are to the internal_revenue_code as in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure either party may pursuant to rule e move the court to fix the burden_of_proof pursuant to sec_534 on the issue of the reasonableness of petitioner's accumulations respondent has so moved and petitioner has filed a response to that motion the court concludes that it is appropriate to decide the instant motion prior to trial 81_tc_937 48_tc_145 sec_531 and sec_532 impose an accumulated_earnings_tax on any corporation that is availed of for the purpose of avoiding income_tax with respect to its shareholders by permitting earnings_and_profits to accumulate beyond the reasonable needs of its business sec_533 provides that unless the corporation proves to the contrary by the preponderance_of_the_evidence the fact that earnings_and_profits are permitted to accumulate beyond the reasonable_needs_of_the_business shall be determinative of the purpose to avoid the income_tax with respect to shareholders petitioner contends that it does not owe any accumulated_earnings_tax because its reasonably anticipated business needs exceeded its accumulated_earnings_and_profits the primary issue in any trial of the merits of the instant case will be the reasonableness of petitioner's claimed business needs if those needs exceed petitioner's accumulated_taxable_income after adjustments pursuant to sec_535 petitioner will owe no accumulated_earnings_tax sec_531 sec_535 if however those needs do not exceed such taxable_income petitioner nonetheless will be able to reduce its accumulated_taxable_income by the amount of any reasonable accumulations sec_535 c if pursuant to sec_534 a taxpayer submits a statement of the grounds together with facts sufficient to show the basis thereof on which the taxpayer relies to establish that all or any part of its earnings_and_profits have not been permitted to accumulate beyond the reasonable needs of its business sec_534 statement or statement respondent bears the burden of proving the grounds set forth in the statement sec_534 respondent however bears the burden_of_proof in such a case only with respect to the relevant ground or grounds set forth in the statement submitted by the taxpayer and only if such ground or grounds are supported by facts contained in the statement sufficient to show the basis therof sic sec_1_534-2 income_tax regs the burden_of_proof remains on the taxpayer inter alia if the taxpayer submits a statement but the ground or grounds on which the taxpayer relies are not relevant to the allegation or if relevant the statement does not contain facts sufficient to show the basis thereof sec_1_534-2 income_tax regs accordingly the only issue we decide is the sufficiency of the statement submitted by petitioner in bittker eustice petitioner contends that respondent bears the burden of proof as to the accumulated earnings issue in its entirety in continued federal income_taxation of corporations and shareholders par pincite 6th ed the authors comment that a sec_534 statement must constitute more than mere notice of an intent to prove the reasonableness of the accumulation rather the taxpayer must show its hand by stating clearly and specifically the grounds on which it will rely to quantify and prove reasonable business needs and by setting out the facts not the evidence but more than conclusions of law that if proven support the alleged business needs for the accumulation gustafson's dairy inc v commissioner tcmemo_1995_11 quoting substantially same passage in 5th ed 90_tc_1 substantially same language in 4th ed rutter v commissioner supra pincite same although the taxpayer's statement must reveal its litigation theory to respondent the statement must outline only the basic continued the notice_of_deficiency respondent used the bardahl calculation that appeared in respondent's notice of intent to assert accumulated_earnings_tax notice of intent after the notice of intent was sent but before the notice_of_deficiency was sent respondent's agent agreed to certain corrections to the bardahl calculation accordingly citing the 293_us_507 line of cases petitioner argues that the notice_of_deficiency is excessive and erroneous and that therefore respondent bears the burden_of_proof as to all matters therein we disagree in the instant case for purposes of the notice_of_deficiency respondent used a bardahl computation in the determination of petitioner's tax_liability generally we do not look behind a notice_of_deficiency to examine the evidence used or the propriety of the commissioner's motives administrative policies or procedures involved in making the determinations in the notice 73_tc_600 62_tc_324 accordingly except to the limited extent we decide otherwise herein the burden_of_proof remains on petitioner to prove that respondent's determinations are erroneous rule a facts necessary to notify respondent of the bases of the grounds asserted soros associates intl inc v commissioner tcmemo_1982_79 the taxpayer is not required to state facts sufficient to meet a burden_of_proof which it may never have id the court_of_appeals for the fifth circuit3 has stated we think sec_534's language indicates that the statement simply serves a notice function whether the grounds divulged in the statement subsequently prove convincing is irrelevant to this function but just as the statement is not supposed to be legally sufficient on the question of definiteness neither is it supposed to be a substitute for testimony at trial 559_f2d_1348 5th cir revg tcmemo_1975_296 citations omitted to show its hand sufficiently the taxpayer must provide details where appropriate with respect to specific amounts needed to be expended for reasonable business needs so that in 661_f2d_1206 11th cir the court_of_appeals for the eleventh circuit the circuit to which any appeal of the instant case would lie adopted as binding precedent all of the decisions of the court_of_appeals for the fifth circuit rendered prior to the close of business on date respondent argues that petitioner relies on 559_f2d_1348 5th cir revg tcmemo_1975_296 as holding that the court_of_appeals for the fifth circuit requires a lower standard than other courts in deciding the sufficiency of sec_534 statements we disagree petitioner contrary to respondent's assertion cites motor fuel carriers inc for the proposition that for purposes of shifting the burden_of_proof pursuant to sec_534 a sec_534 statement is subject_to a lower standard than the substantive inquiry at trial pursuant to sec_533 accordingly we conclude that respondent’s argument is without merit respondent is not required to guess as to what they may be hughes inc v commissioner t c pincite if petitioner's statement with respect to a particular ground provides sufficient facts to support an assertion that some accumulation was reasonable but fails to provide sufficient facts to support the full amount of the accumulation then we will impose the burden_of_proof on respondent only to the extent the supporting facts are sufficiently disclosed petitioner bears the burden_of_proof for amounts in excess of those supported in the statement rule a soros associates intl inc v commissioner supra additionally petitioner bears the burden_of_proof with respect to any grounds or amounts not mentioned in the statement sec_1_534-2 income_tax regs for purposes of the accumulated_earnings_tax the term reasonable_needs_of_the_business includes the reasonably anticipated needs of the business sec_537 101_tc_397 if the facts disclosed in the statement are sufficiently substantial material definite and clear to permit respondent to prepare for trial the statement will be deemed sufficient as to such grounds 853_f2d_1275 5th cir affg in part revg in part and remanding tcmemo_1987_296 see also 80_tc_672 revd on another issue 751_f2d_191 6th cir to justify an accumulation of earnings_and_profits a taxpayer must indicate that the future needs of the business require such accumulation and have specific definite and feasible plans for_the_use_of such accumulation sec_1_537-1 income_tax regs an accumulation need not be used immediately nor must the plans for its use be consummated within a short_period after the close of the taxable_year provided that such accumulation will be used within a reasonable_time depending upon all the facts and circumstances relating to the future needs of the business id where the future needs of the business are uncertain or vague where the plans for the future use of an accumulation are not specific definite and feasible or where the execution of such a plan is postponed indefinitely an accumulation cannot be justified on the grounds of reasonably anticipated needs of the business id at trial respondent may carry the burden_of_proof by establishing eg that no estimate in fact was made as of the close of a particular fiscal_year or that the estimate was disproportionate to what was reasonably necessary for petitioner's business or that petitioner's asserted need was too speculative to be reasonably anticipated see yates petroleum corp v commissioner tcmemo_1992_146 for purposes of ruling on the instant motion and to facilitate our analysis we accept the grounds and facts asserted in petitioner's statement as if they are true however in deciding the instant motion we are not called upon to make findings_of_fact in the instant case chatham corp v commissioner t c pincite soros associates intl inc v commissioner supra petitioner is engaged primarily in clothing manufacturing and retailing during the predecessor zeeman clothing company was founded by harold zeeman sr in allentown pennsylvania as a manufacturer and wholesaler of men's clothing at that time the manufacturing facilities consisted of only a cutting room on the fourth floor of a building this cut work was sent to contractors in philadelphia pennsylvania for assembly and thereafter sold in retail stores when retailers could not pay their bills harold zeeman sr and his brothers edward and jessie began selling directly to the public from their cutting room as the business thrived the company opened a retail store on the ground floor subsequently similar factory stores were opened in harrisburg pennsylvania and richmond virginia during the 1940's wholesale stores were opened in california after harold zeeman sr and his son harold zeeman jr mr zeeman started a wholesale sport coat business a sales force was hired a sales office was opened in new york city and a substantial business was developed during when labor problems arose in allentown mr zeeman moved petitioner's entire manufacturing operation to gainesville georgia a retail store was soon opened at the factory site during a big_number square foot building was erected in chamblee georgia which eventually housed the company's headquarters the central warehouse and a new retail store during a new store was opened in new orleans louisiana during stores were opened in memphis and nashville tennessee during stores were opened in denver colorado st louis missouri and san antonio houston and dallas texas during the wholesale business was discontinued and the emphasis was shifted to retail store expansion with the opening of additional stores through the mid-1980's in new mexico texas north carolina louisiana oklahoma and georgia currently petitioner has stores in locations throughout the united_states during and plans were made to move the gainesville manufacturing plant offshore during a site was chosen in alajuela costa rica assembly work in the gainesville facility was discontinued during with only cutting and raw material inventory being kept there production of suits sport coats and slacks began in costa rica during and it steadily increased to the current level of over big_number suits per month over its years of operation petitioner has shown impressive growth and success which petitioner's management attributes to conservative financial policies forbearance from debt so that petitioner may avoid interest and grow from within solid banking and supplier relationships and controlled expansion and improvement in a risky business petitioner does not borrow money and has not done so since petitioner's policy is to finance current and future needs from within in its statement petitioner asserts that it has not permitted its earnings_and_profits to accumulate beyond the reasonable needs of its business petitioner argues to the contrary that its accumulated_earnings_and_profits are inadequate to meet its future business requirements petitioner states that it reasonably accumulated dollar_figure in taxable_year dollar_figure in taxable_year and dollar_figure in taxable_year we address individually each of the ten grounds asserted by petitioner as reasonable business needs respondent has made no concessions as to any grounds working_capital needs in its statement petitioner sets forth working_capital needs of its business as a ground that it reasonably accumulated dollar_figure in taxable_year dollar_figure in taxable_year and dollar_figure in taxable_year petitioner calculated such needs using the average business cycle method developed in bardahl manufacturing corp v commissioner tcmemo_1965_200 the bardahl_formula respondent argues that petitioner used an unconventional method of computing the bardahl_formula and that petitioner's computation contains mathematical errors respondent also contends that petitioner did not provide the source of the financial information included in the bardahl computation alternatively respondent argues that as certain amounts in petitioner's bardahl computation do not correspond with the numbers in the dun bradstreet credit compilation attached to the sec_534 statement petitioner's conflicting information does not provide specific amounts needed to be expended for business needs in gustafson's dairy inc v commissioner tcmemo_1995_ we stated that a taxpayer will have made a sufficient disclosure of its bardahl computation if the taxpayer adequately states the formula relied upon for determining an anticipated need sufficient data to use the formula and the end result of the formula in its sec_534 statement petitioner has stated a formula furnished the data to use the formula and calculated an end result of the formula for its taxable years ended through for the bardahl computation for each taxable_year petitioner provided inter alia the cost of goods we note that since the filing of the instant motion and the supporting memoranda of law thereunder the parties have agreed to certain changes in the bardahl computation we however address only the sec_534 statement and the bardahl computation included therein sec_534 sec_1 a income_tax regs respondent cites no specific mathematical errors and we find no such errors in petitioner's bardahl computation sold including the calculations therefor inventories inventory turnover sales accounts_receivable accounts_receivable turnover merchandise purchased accounts_payable accounts_payable turnover and days in adjusted operating cycle accordingly we conclude that petitioner has made a sufficient disclosure as to the accumulation for working_capital needs based upon the bardahl_formula we believe that respondent's arguments concerning petitioner's particular bardahl_formula and computation the source of petitioner's financial information in its bardahl computation and the discrepancies between petitioner's bardahl computation and the dun bradstreet credit compilation are arguments to be interposed at trial and need not be addressed in deciding the instant motion accordingly we hold that for purposes of sec_534 petitioner has made a sufficient disclosure of the formula and data it relies upon to show its working_capital needs gustafson's dairy inc v commissioner supra consequently we hold that respondent bears the burden_of_proof as to the working_capital needs of petitioner's business to the extent of dollar_figure for taxable_year dollar_figure for taxable_year and dollar_figure for taxable_year we note that respondent may carry the burden_of_proof at trial by establishing eg that the formula itself is unreasonable or the data are inaccurate or unrealistic id expansion of costa rican manufacturing_facility petitioner's next ground set forth in its statement is that it needed to accumulate dollar_figure during each of the taxable years in issue for building a second manufacturing_facility in costa rica during petitioner constructed a big_number square foot factory building in costa rica the total cost of purchasing building outfitting and installing fixtures in the facility and of training the workforce exceeded dollar_figure million production in costa rica proved quite profitable because the labor and operating costs were lower than in gainesville georgia accordingly during and petitioner embarked upon a long-range plan to expand production in costa rica additionally petitioner determined that it required extra manufacturing space to meet its current needs on date the petitioner's board_of directors met and memorialized its plan to build a second manufacturing_facility in puntarenas costa rica at the meeting the board adopted the following resolution that the board give serious consideration to the investment in a second manufacturing_facility in costa rica in the newly established free zone industrial park in the city of puntarenas costa rica the government of costa rica announced substantial labor subsidies to companies that open plants in puntarenas where much unemployment exists our company requires extra manufacturing space to fill the needs of our current and future stores although it would require a large outlay of money to build equip and provide goods in process in the new plant it was agreed by the board that the return in the future would be worth this investment it was agreed by the board that surplus company funds should be earmarked for the above project in its sec_534 statement petitioner states that the board decided to earmark all surplus for this expansion but that management estimated the cost of building and bringing on line the second facility as well in excess of dollar_figure based upon the cost of the first facility petitioner provides the following breakdown of costs for building and outfitting the second facility building dollar_figure machinery big_number land big_number initial inventory big_number hiring and training work force big_number total big_number respondent argues that the minutes of the board_of directors meeting on date do not establish an intent by petitioner to begin construction of a new manufacturing_facility additionally respondent argues that petitioner does not mention any actual expansion that has been implemented or alternatively that petitioner's proposed or pending construction expansion plans are not set forth and that petitioner offers no explanation for the delay in completion respondent contends that the square footage of extra manufacturing space is not stated and that petitioner neglects to name any real_estate agents government officials or architectural firms that it has contacted we hold that petitioner has set forth sufficient details in its statement to show the basis of its grounds for accumulating earnings in the amount of dollar_figure to build a second facility petitioner's grounds support the alleged business needs for the accumulation and provide a sufficient basis for respondent to prepare for trial we conclude that respondent's arguments concerning the details of constructing a second facility should be interposed at trial and need not be addressed in deciding the instant motion accordingly we conclude that as to the second ground presented by petitioner the burden_of_proof is on respondent retail expansion to accommodate production expansion petitioner's next ground is that it reasonably accumulated earnings_of dollar_figure million for each of the taxable years in issue for the retail expansion required to accommodate the increased production from the first facility and the planned second costa rican manufacturing_facility petitioner states that consistent with its usual practice petitioner decided to finance the expansion through its surplus earnings instead of borrowed funds and points to its corporate minutes dated date where the directors resolved that every effort be made to search for and locate new sites to build free standing stores to utilize the increased production of the factory in costa rica petitioner states that it immediately began to locate sites to accommodate the increased production and that it is in continuous contact with real_estate agents with potential store locations on date the directors met to discuss long-term domestic expansion plans the minutes of that board meeting provide in relevant part the chairman suggested that because of increased production of suits sport coats and slacks from the company plant in costa rica we should establish a long range plan to open three or four new retail outlets per year and to close any unprofitable retail outlets over the years bruce zeeman estimated that it would take approximately dollar_figure per store to build sign fixturize and inventory each new store if they are company owned buildings if new stores open in leased buildings the estimated cost would be dollar_figure to fixturize sign and inventory each store plus about dollar_figure rent taxes and insurance in order to fund the above expansion plans it was decided that all board members should plan to use about dollar_figure of earned surplus per year if and when feasible locations can be located we will actively work with real_estate reps in new markets as well as markets we are currently in mr jody marchman and harold and barry zeeman will make several trips per year to locate sites for these stores petitioner states that recently stores have opened in columbia south carolina charlotte north carolina austin texas and nashville tennessee respondent argues that the resolution from the date board_of directors meeting is vague general and indefinite respondent argues that the resolution does not state where the stores will be located does not provide a timeframe in which to act and does not set forth financial data similarly respondent argues that the minutes from the date board_of directors meeting are not specific and do not provide concrete and definite plans for the accumulation respondent argues that petitioner provided no evidence that a plan was ever finalized no details on the long-range plan no schedule for openings and closings of stores no specific cities to target no criteria used to determine that a particular retail_outlet was unprofitable and no facts regarding the number of stores to be closed respondent argues that petitioner did not provide the names of real_estate representatives or firms that it allegedly met as to the stores opened recently by petitioner respondent argues that petitioner sets forth neither the costs of opening those new stores nor the dates that the stores opened respondent argues that petitioner has provided no evidence regarding identification of sites for new stores no projection of the amount of funds needed to acquire new stores and no timetable for expansion into new stores we hold that petitioner has not disclosed in its statement facts that are sufficiently substantial material definite and clear to permit respondent to prepare for trial petitioner provided insufficient basis for its assertion of its expansion plans for the opening of new stores and insufficient basis for its assertion that during each of the years in issue its management decided to accumulate dollar_figure million for that purpose accordingly we hold that the burden_of_proof remains with petitioner as to the third ground signage project petitioner states that during each of its and taxable years it reasonably accumulated dollar_figure to cover the anticipated costs of replacing the signs for stores of its wholly owned subsidiary barry manufacturing company petitioner states that during barry zeeman instituted a new corporate logo requiring new signs to be erected on it sec_38 different stores petitioner states that it committed to fund the new signage project and received quotes from various sign companies totaling approximately dollar_figure to complete the project and that its earnings were earmarked for the cost of the new signs respondent argues that petitioner's statement does not furnish detailed clear and specific information about the signage project respondent argues that petitioner failed to include the names of the various sign companies contacted and any quotes or bids from the companies additionally respondent argues that petitioner did not include facts regarding when the project was to be completed or an explanation why there was a delay in completion finally respondent argues that petitioner's signage project include sec_38 stores which contradicts petitioner's list of stores elsewhere in the statement we hold that petitioner set forth in its statement a sufficient basis for accumulating earnings in the amount of dollar_figure for its anticipated signage project for its and taxable years petitioner has provided sufficient details to allow respondent to prepare for trial on this ground we conclude that respondent's arguments concerning petitioner's anticipated signage project should be interposed at trial and need not be addressed in deciding the instant motion accordingly we hold that respondent has the burden_of_proof as to the fourth ground to the extent of dollar_figure for petitioner's and taxable years maintenance of favorable banking relations petitioner states that it reasonably accumulated dollar_figure million during each of the years in issue to maintain a stated balance in its operating account petitioner states that it maintained the minimum balance so that service and transaction charges would be waived which petitioner estimates were on the order of dollar_figure in its statement petitioner included a letter from trust company bank of atlanta dated date which states that the average collected balance required to be maintained in the above referenced operating account to cover various analysis service charges was dollar_figure petitioner states that during the years in issue the average required balance fluctuated between dollar_figure and dollar_figure respondent argues that petitioner's exhibit does not support its contention as to its taxable years through additionally respondent argues that petitioner provides conflicting facts viz petitioner's dun bradstreet report states that as of date petitioner's bank was nationsbank of georgia na but that as of date petitioner's bank was trust company of georgia and lists petitioner's account averages as moderate figures we agree with respondent and hold that petitioner has not disclosed in its statement a sufficient basis to justify its accumulation for the purpose of maintaining favorable banking relations accordingly we hold that the burden_of_proof remains with petitioner as to the fifth ground maintenance of favorable supplier relationships petitioner states that it reasonably accumulated dollar_figure million during each of the years in issue to maintain a 4-a credit rating with dun bradstreet petitioner states that during the years in issue petitioner's management made a determination to continuously strive for a 4-a credit rating from dun bradstreet which requires a net_worth of at least dollar_figure million additionally petitioner states that the accumulation of capital has enabled petitioner to maintain a 4-a credit rating for the past several years which it views as a distinct advantage in an industry known for slow paying manufacturers and retailers petitioner states that because of its credit rating it receives numerous merchandise and fabric offers on favorable credit terms petitioner also states that it saves several hundred thousand dollars as a result of discounts on its purchases petitioner names several suppliers that have given petitioner favorable credit terms because of petitioner's credit rating petitioner states that because of its credit rating it is approached by suppliers several times per month with excess merchandise at reduced prices additionally petitioner states that real_estate agents contact petitioner with business opportunities and cites an instance when during petitioner was contacted by the owner of some real_estate respondent argues that the specifics concerning the favorable relationships are not set forth respondent argues that petitioner did not indicate a monetary amount that was saved because of its credit rating respondent also argues that petitioner did not present any attempts by management to quantify the impact of obtaining and maintaining a 4-a credit rating additionally respondent argues that the dun bradstreet report that was attached to petitioner's statement presents conflicting information we agree with respondent accordingly we hold that petitioner has not disclosed in its statement sufficient details to justify petitioner's asserted management decision to accumulate dollar_figure million during its taxable years in issue in order to earn a 4-a credit rating the burden_of_proof therefore remains with petitioner as to the sixth ground technology petitioner states that during each of its and taxable years it reasonably accumulated dollar_figure to purchase a new computer system petitioner states that during it adopted a plan to purchase a new system which is conservatively estimated to cost dollar_figure respondent contends that petitioner has not provided the names of companies that it met with to purchase a new system or any bids that it may have received additionally respondent argues that petitioner does not state the type of computer system that it needs or the terms of the plan it adopted during we hold that petitioner has not disclosed in its statement sufficient details to permit respondent to prepare for trial petitioner provided the cost of the computer system that was implemented during through which became obsolete but did not indicate any specific plans for the purchase of a new computer system moreover petitioner did not provide any details showing that petitioner's management decided during its and taxable years to accumulate dollar_figure for that purpose accordingly we hold that the burden_of_proof remains with petitioner as to the seventh ground store failure petitioner states that it reasonably accumulated dollar_figure during each of the years in issue to cover the losses and relocation expenses relating to store closings petitioner states that dollar_figure allows for store closings per year petitioner states that the turnover of its stores is somewhat high and that because of demographic changes it was forced to close stores in and to relocate from salt lake city utah phoenix arizona and arlington texas respondent argues that petitioner's statement is deficient because it does not explain how the dollar_figure reserve amount was calculated and fails to provide the dates that the stores were closed and or relocated respondent also argues that petitioner fails to provide the decrease in the affected stores' sales and the losses sustained by each store because of its closing or relocation additionally respondent argues that petitioner does not identify the demographic changes that lead to store closings we hold that petitioner has not disclosed in its statement sufficient details to permit respondent to prepare for trial although petitioner alleges that it determined that it is appropriate to reserve surplus at least dollar_figure per year for losses and relocation expenses it provided no facts in its statement indicating that its management decided during the years in issue to accumulate dollar_figure for store closings accordingly we hold that the burden_of_proof remains with petitioner as to the eighth ground fashion obsolescence petitioner states that it reasonably accumulated dollar_figure during each of the years in issue to cover drastic changes in sales because of fashion obsolescence petitioner states that although men's fashions are not as volatile as in the women's industry dramatic changes have occurred from one year to the next for example the introduction of leisure and nehru suits left significant inventories of product at wholesale and retail almost worthless respondent argues that petitioner does not provide specific information about the losses that it incurred during the 1970's ie the amount of the losses and the amount of inventory that was affected respondent contends that petitioner fails to explain how the amount of its accumulation was calculated we hold that petitioner has not disclosed in its statement sufficient details to permit respondent to prepare for trial petitioner did not quantify its alleged losses during the 1970's or provide its assessment of the likelihood that such a dramatic change could occur again additionally petitioner provided no facts reflecting that petitioner's management decided during the years in issue to accumulate dollar_figure because of clothes going out of fashion accordingly we hold that the burden_of_proof remains with petitioner as to the ninth ground earthquake petitioner states that it reasonably accumulated dollar_figure during each of the years in issue to protect against earthquake damage to the costa rican facility petitioner states that costa rica lies upon an extremely active fault line and that earthquakes are frequent petitioner notes that an earthquake severely damaged a house that petitioner provides for its managers respondent argues that petitioner's discussion of its potential exposure to earthquake damage is vague and speculative respondent contends that petitioner has not presented any information on its past loss experience because of earthquakes or whether its manufacturing_facility has ever suffered earthquake damage respondent argues that petitioner fails to provide details about the extent of the damage to the managers' house the cost to repair the damage whether earthquake insurance was available and the date that the damage occurred we hold that petitioner has not disclosed in its statement sufficient details to permit respondent to prepare for trial petitioner's discussion of its potential liability exposure is vague and speculative petitioner has not presented any facts about its loss experience or the loss experience of comparable companies to justify the dollar_figure accumulation for self-insurance accordingly we hold that the burden_of_proof remains with petitioner as to the tenth ground we have considered all of the parties' remaining arguments and find them to be without merit to reflect the foregoing an appropriate order will be issued
